Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 5, 11-16, and 20-21 are objected to because of the following informalities:  
“User data" in claim 5 (line 7) and claim 15 (line 7) should be replaced with - - the user data - - to be consistent with the first citation of “user data” in claim 5 (line 4) and claim 15 (line 3), respectively.
“Time-frequency resource corresponding to the second resource location of the first user data" in claim 11 (lines 7-8 and lines 12-13) and claim 21 (lines 5-6 and lines 10-11) should be replaced with - - the time-frequency resource corresponding to the second resource location of the first user data - - to be consistent with the first citation of “time-frequency resource corresponding to the second resource location of the first user data” in claim 11 (line 4-5) and claim 21 (3-4), respectively.
Claim 12 (line 2) recites “HARQ feedback information of the first user data” and it should be - - Hybrid Automatic Repeat Request (HARQ) feedback information of the first user data - -, for the term to be defined at its first use.
“A second resource location of the first user data" in claim 13 (line 2-3) and claim 20 (line 2-3) should be replaced with - - the second resource location of the first user data - - to be consistent with the first citation of “a second resource location of the first user data” in claim 12 (line 8-9) and claim 9 (line 5), respectively.
“HARQ feedback information of the first user data" in claim 14 (line 15-16) and claim 15 (line 4) should be replaced with - - the HARQ feedback information of the first user data - - to be consistent with the first citation of “HARQ feedback information of the first user data” in claim 12 (line 13-14).
“The HARQ feedback information of the at least two sets of user data" in claim 16 (line 12-13) should be replaced with - - the respective HARQ feedback information of the at least two sets of user data - - to be consistent with the first citation of “respective HARQ feedback information of the at least two sets of user data” in claim 16 (line 11-12).
“HARQ feedback information of the first user data" in claim 21 (line 3, line 5, and line 10) should be replaced with - - the HARQ feedback information of the first user data - - to be consistent with the first citation of “Hybrid Automatic Repeat Request (HARQ) feedback information of the first user data” in claim 9 (line 9-10).
Examiner suggests replacing “the feedback resource pool;” in claim 21 (line 14) with - - the feedback resource pool. - -.   

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 (lines 3-4) recites the limitation "receiving at least one of first user data and scheduling control information of the first user data from a first IOV device.” Further, claim 2 (lines 5-8) recites “determining a second resource location of the first user data based on a first resource location of the first user data, wherein the first resource location indicates at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data.” It is unclear how “corresponding user data” and “scheduling control information of the corresponding user data” in claim 2 (lines 5-8) relate to “first user data” and “scheduling control information of the first user data” in claim 2 (lines 3-4). 
For purposes of examination, the examiner’s interpretation of “determining a second resource location of the first user data based on a first resource location of the first user data, wherein the first resource location indicates at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data” is “determining a second resource location of the first user data based on a first resource location of the first user data, wherein the first resource location indicates at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data.” Whether the intent is for the limitation “determining a second resource location of the first user data based on a first resource location of the first user data, wherein the first resource location indicates at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data” to be “determining a second resource location of the first user data based on a first resource location of the first user data, wherein the first resource location indicates at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data,” or not, correction is required for claim 2 to be definite.
Claim 9 (lines 1-4) recites the limitation "a method for transmitting feedback information between Internet-of-Vehicles (IOV) devices, applicable to a first IOV device and comprising: sending at least one of first user data device and scheduling control information of the first user data to a second IOV device.” It is unclear how a device is sent to another device. Further, claim 9 (lines 5-8) recites “determining a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data.” It is unclear how “corresponding user data” and “scheduling control information of the corresponding user data” in claim 9 (lines 5-8) relate to “first user data” and “scheduling control information of the first user data” in claim 9 (lines 1-4). 
For purposes of examination, the examiner’s interpretation of “a method for transmitting feedback information between Internet-of-Vehicles (IOV) devices, applicable to a first IOV device and comprising: sending at least one of first user data device and scheduling control information of the first user data to a second IOV device” is “a method for transmitting feedback information between Internet-of-Vehicles (IOV) devices, applicable to a first IOV device and comprising: sending at least one of first user data and scheduling control information of the first user data to a second IOV device.” Further, for purposes of examination, the examiner’s interpretation of “determining a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data” is “determining a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data.” Whether the intent is for the limitation “a method for transmitting feedback information between Internet-of-Vehicles (IOV) devices, applicable to a first IOV device and comprising: sending at least one of first user data device and scheduling control information of the first user data to a second IOV device” to be “method for transmitting feedback information between Internet-of-Vehicles (IOV) devices, applicable to a first IOV device and comprising: sending at least one of first user data and scheduling control information of the first user data to a second IOV device,” and further for the limitation “determining a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data” to be “determining a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data,” or not, correction is required for claim 9 to be definite.
Claim 12 (lines 6-7) recites the limitation "receive at least one of first user data and scheduling control information of the first user data from a first IOV device.” Further, claim 12 (lines 8-12) recites “determine a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data.” It is unclear how “corresponding user data” and “scheduling control information of the corresponding user data” in claim 12 (lines 8-12) relate to “first user data” and “scheduling control information of the first user data” in claim 12 (lines 6-7). 
For purposes of examination, the examiner’s interpretation of “determine a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data” is “determine a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data.” Whether the intent is for the limitation “determine a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data” to be “determine a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data,” or not, correction is required for claim 12 to be definite.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-5, 9-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao ‘561 (US 11,330,561, “Zhao ‘561”), in view of Takeda ‘004 (US 2021/0259004 , “Takeda ‘004”).
Regarding claims 2 and 12, Zhao ‘561 discloses an apparatus for transmitting feedback information between Internet-of-Vehicles (IOV) devices, applicable to a second IOV device (FIG. 2, col. 1:65-66, col. 2:1-13; first IOV terminal receives first data from a second IOV terminal, and sends feedback information of the first data to the second IOV terminal) and comprising:
a processor (FIG. 6, col. 15:16-22; processor 610), and
memory storing instructions executable by the processor (FIG. 6, col. 15:16-22; memory 630 stores instructions executable by the processor 610);
wherein the processor is configured to:
receive at least one of first user data and scheduling control information of the first user data from a first IOV device (FIG. 2, col. 1:65-66, col. 2:1-13; first IOV terminal receives first data from a second IOV terminal; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art);
determine a second resource location of the first user data based on a first resource location of the first user data (FIG. 2, col. 1:65-66, col. 2:1-13, col. 3:4-17, col. 9:65-67, col. 10:1-25 and 56-67, col. 11:1-12; first IOV terminal determines time-frequency feedback resource based on corresponding time-frequency resource of the received first data), 
the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data (FIG. 2, col. 1:65-66, col. 2:1-13, col. 3:4-17, col. 9:65-67, col. 10:1-25 and 56-67, col. 11:1-12; first IOV terminal determines time-frequency feedback resource based on corresponding time-frequency resource of the received first data; examiner notes that claims 2 and 12 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the first resource location indicating at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data”; examiner further notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
send feedback information of the first user data to the first IOV device based on the second resource location of the first user data (FIG. 2, col. 1:65-66, col. 2:1-13, col. 3:4-17, col. 9:65-67, col. 10:1-25 and 56-67, col. 11:1-12, col. 12:9-12; first IOV terminal sends feedback information of the first data to the second IOV terminal on the determined time-frequency feedback resource).
Although Zhao ‘561 discloses send feedback information of the first user data to the first IOV device based on the second resource location of the first user data, Zhao ‘561 does not specifically disclose send HARQ feedback information of the first user data.
Takeda ‘004 teaches send HARQ feedback information of the first user data (FIG. 2, para 11 and 117-118; data is transmitted repeatedly to a terminal over a downlink shared channel PDSCH; the terminal transmits HARQ-ACK feedback information in response to the received data, at each repetition, on a resource of an uplink control channel (PUCCH))
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhao ‘561’s apparatus for transmitting feedback information between IOV devices, to include Takeda ‘004’s terminal that transmits HARQ-ACK feedback information in response to the received data. The motivation for doing so would have been to control feedback of delivery acknowledgment information of a downlink shared channel, when repetitive transmission of the downlink shared channel is performed from different transmission and reception points (TRPs) (Takeda ‘004, para 9-10).
Regarding claim 9, Zhao ‘561 discloses a method for transmitting feedback information between Internet-of-Vehicles (IOV) devices, applicable to a first IOV device (FIG. 2, col. 1:65-66, col. 2:1-2, col. 3:60-67, col. 4:1-3; second IOV terminal transmits first data to a first IOV terminal, and receives feedback information from the first IOV terminal) and comprising:
sending at least one of first user data device and scheduling control information of the first user data to a second IOV device (FIG. 2, col. 1:65-66, col. 2:1-2, col. 3:60-67, col. 4:1-3; second IOV terminal transmits first data to a first IOV terminal, and receives feedback information from the first IOV terminal; examiner notes that claim 9 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “sending at least one of first user data and scheduling control information of the first user data to a second IOV device”; examiner further notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art);
determining a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of corresponding user data and a time-frequency location of scheduling control information of the corresponding user data (col. 1:65-66, col. 2:1-2, col. 3:60-67, col. 4:1-3; col. 10:56-67, col. 11:1-12; second IOV terminal transmits first data to a first IOV terminal, and determines a feedback resource of the first data; time-frequency location of the feedback resource is determined based on corresponding time-frequency resource of the first data; examiner notes that claim 9 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “determining a second resource location of the first user data based on a first resource location of the first user data, the first resource location indicating at least one of a time-frequency location of the first user data and a time-frequency location of the scheduling control information of the first user data”; examiner further notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
receiving feedback information of the first user data based on the second resource location of the first user data (col. 1:65-66, col. 2:1-2, col. 3:60-67, col. 4:1-3; second IOV terminal transmits first data to a first IOV terminal, determines a feedback resource of the first data, and receives feedback information of the first data on the determined feedback resource, from the first IOV terminal).
Although Zhao ‘561 discloses receiving feedback information of the first user data based on the second resource location of the first user data, Zhao ‘561 does not specifically disclose receiving Hybrid Automatic Repeat Request (HARQ) feedback information of the first user data.
Takeda ‘004 teaches receiving Hybrid Automatic Repeat Request (HARQ) feedback information of the first user data (FIG. 2, para 11 and 117-118; data is transmitted repeatedly to a terminal, from multiple TRPs, over a downlink shared channel PDSCH; the terminal transmits HARQ-ACK feedback information to the TRPs, in response to the received data, on a resource of an uplink control channel (PUCCH)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhao ‘561’s method for transmitting feedback information between IOV devices, to include Takeda ‘004’s terminal that transmits HARQ-ACK feedback information in response to the received data. The motivation for doing so would have been to control feedback of delivery acknowledgment information of a downlink shared channel, when repetitive transmission of the downlink shared channel is performed from different TRPs (Takeda ‘004, para 9-10).
Regarding claim 19, Zhao ‘561 in combination with Takeda ‘004 discloses all the limitations with respect to claim 9, as outlined above.
Further, Zhao ‘561 discloses an apparatus implementing the method of claim 9 (FIG. 2, col. 1:65-66, col. 2:1-2, col. 3:60-67, col. 4:1-3; second IOV terminal transmits first data to a first IOV terminal, and receives feedback information from the first IOV terminal),  comprising:
a processor (FIG. 6, col. 15:16-27; processor 610), and
memory storing instructions for execution by the processor to cause the processor to implement operations of the method (FIG. 6, col. 15:16-27; memory 630 stores instructions executable by the processor 610, where the processor performs operations).
Regarding claims 3, 10, 13, and 20, Zhao ‘561 in combination with Takeda ‘004 discloses all the limitations with respect to claims 2, 9, 12, and 19, respectively, as outlined above.
Further, Zhao ‘561 discloses wherein the processor is further configured to determine a second resource location of the first user data from a feedback resource pool based on the first resource location of the first user data (FIG. 2, col. 1:65-66, col. 2:1-13, col. 3:4-17, col. 9:65-67, col. 10:1-25 and 56-67, col. 11:1-12; first IOV terminal determines time-frequency feedback resource based on corresponding time-frequency resource of the received first data, where the time-frequency feedback resource is a feedback resource in a feedback resource pool);
wherein a time-frequency resource in the feedback resource pool is configured to send the HARQ feedback information (col. 10:5-12; time-frequency resource in the feedback resource pool is configured to transmit feedback information).
Regarding claims 4 and 14, Zhao ‘561 in combination with Takeda ‘004 discloses all the limitations with respect to claims 3 and 13, respectively, as outlined above.
Further, Zhao ‘561 teaches wherein the feedback resource pool comprises a plurality of time-frequency units (col. 10:1-25; the feedback resource pool is a set of time-frequency resources); and 
the processor is further configured to: determine a time-frequency unit corresponding to the second resource location of the first user data according to a preset mapping rule, wherein the preset mapping rule comprises mapping relationships between time-frequency resource locations in a data resource pool and the plurality of time-frequency units in the feedback resource pool (col. 10:56-67, col. 11:1-59; first IOV terminal determines time-frequency feedback resource based on preset correspondence between time-frequency feedback resource and time-frequency resource of the first data, where the time-frequency feedback resource includes a plurality of sub-channels in frequency domain in a time-domain subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or, 
the preset mapping rule comprises mapping relationships between time-frequency resource locations in a scheduling control information resource pool and the plurality of time-frequency units in the feedback resource pool, 
where the data resource pool is a resource pool configured to transmit user data (col. 11:1-6; time-frequency resource of the first data is configured to transmit service data of the first data), and the scheduling control information resource pool is a resource pool configured to transmit scheduling control information of the user data (col. 9:38-52, col. 11:1-6; sidelink control information (SCI) is used for scheduling assignment, and time-frequency resource of the first data includes information about the time-frequency resource carrying the SCI); and
send HARQ feedback information of the first user data to the first IOV device on the time-frequency unit corresponding to the second resource location of the first user data (FIG. 2, col. 1:65-66, col. 2:1-13, col. 3:4-17, col. 9:65-67, col. 10:1-25 and 56-67, col. 11:1-12, col. 12:9-12; first IOV terminal sends feedback information of the first data to the second IOV terminal on the determined time-frequency feedback resource).
Regarding claims 5 and 15, Zhao ‘561 in combination with Takeda ‘004 discloses all the limitations with respect to claims 2 and 12, respectively, as outlined above.
Further, Takeda ‘004 teaches wherein the processor is further configured to: when the first user data is user data that needs to be transmitted repeatedly, send HARQ feedback information of the first user data based on the second resource location of the first user data in last repeated transmission; or, 
when the first user data is user data that needs to be transmitted repeatedly, send the HARQ feedback information of the first user data in present repeated transmission based on the second resource location of the first user data in each repeated transmission (FIG. 2, para 11 and 117-118; data is transmitted repeatedly to a terminal over a downlink shared channel PDSCH; the terminal transmits HARQ-ACK feedback information in response to the received data, at each repetition, on a resource of an uplink control channel PUCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for transmitting feedback information between IOV devices of Zhao ‘561 and Takeda ‘004, to further include Takeda ‘004’s terminal transmits HARQ-ACK feedback information in response to the received data on a resource of an uplink control channel PUCCH. The motivation for doing so would have been to control feedback of delivery acknowledgment information of a downlink shared channel, when repetitive transmission of the downlink shared channel is performed from different TRPs (Takeda ‘004, para 9-10).
Regarding claims 11 and 21, Zhao ‘561 in combination with Takeda ‘004 discloses all the limitations with respect to claims 10 and 20, respectively, as outlined above.
Further, Zhao ‘561 teaches wherein the receiving the HARQ feedback information of the first user data based on the second resource location of the first user data comprises: receiving the HARQ feedback information of the first user data on a time-frequency resource corresponding to the second resource location of the first user data (FIG. 2, col. 1:65-66, col. 2:1-13, col. 3:4-17, col. 9:65-67, col. 10:1-25 and 56-67, col. 11:1-12, col. 12:9-12; first IOV terminal sends feedback information of the first data to the second IOV terminal on the determined time-frequency feedback resource); or,
receiving the HARQ feedback information of the first user data on a time-frequency resource corresponding to the second resource location of the first user data and other resource locations which have an overlap with the second resource location of the first user data in time domain and are higher than the second resource location of the first user data in frequency domain in the feedback resource pool; or,
receiving the HARQ feedback information of the first user data on a time-frequency resource corresponding to the second resource location of the first user data and other resource locations which have an overlap with the second resource location of the first user data in time domain and are lower than the second resource location of the first user data in frequency domain in the feedback resource pool.
7.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao ‘561, in view of Takeda ‘004, and further in view of Nammi ‘206 (US 2014/0044206, “Nammi ‘206”).
Regarding claims 6 and 16, Zhao ‘561 in combination with Takeda ‘004 discloses all the limitations with respect to claims 3 and 13, respectively, as outlined above.
Further, Takeda ‘004 teaches wherein the first user data is one of at least two sets of user data received by the second IOV device (FIGS. 1A-B, para 32-33, 95, and 97-98; terminal receives downlink data from multiple TRPs; thus, the terminal receives multiple sets of data), and 
respective second resource locations of the at least two sets of user data have an overlap in time domain (FIGS. 1A-B, para 32-33, 95, and 97-98; terminal receives downlink data from multiple TRPs; terminal sends a HARQ-ACK to the TRPs on identical PUCCH resources, where PUCCH resources include time-domain resources; thus, the terminal sends HARQ feedback information for the multiple received data sets on resources that overlap in time domain);
and the processor is further configured to: determine a target resource location, the target resource location being one of the second resource locations of the at least two sets of user data (FIGS. 1A-B, para 32-33, 95, and 97-98; terminal receives downlink data from multiple TRPs; terminal sends HARQ-ACK information to the TRPs on identical PUCCH resources; thus, the terminal determines the identical PUCCH resources to transmit the HARQ-ACK information of the downlink data received from multiple TRPs); and
send the information on a time-frequency resource corresponding to the target resource location (FIGS. 1A-B, para 32-33, 95, and 97-98; terminal receives downlink data from multiple TRPs; terminal sends HARQ-ACK information to the TRPs on identical PUCCH resources, where PUCCH resources include time-domain resources).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for transmitting feedback information between IOV devices of Zhao ‘561 and Takeda ‘004, to further include Takeda ‘004’s terminal that receives downlink data from multiple TRPs, and sends a HARQ-ACK to the TRPs on identical PUCCH resources. The motivation for doing so would have been to control feedback of delivery acknowledgment information of a downlink shared channel, when repetitive transmission of the downlink shared channel is performed from different TRPs (Takeda ‘004, para 9-10).
However, Zhao ‘561 in combination with Takeda ‘004 does not specifically disclose obtain combined information of respective HARQ feedback information of the at least two sets of user data, the combined information comprising part or all of the HARQ feedback information of the at least two sets of user data. Further, although Zhao ‘561 in combination with Takeda ‘004 discloses send the information on a time-frequency resource corresponding to the target resource location, Zhao ‘561 in combination with Takeda ‘004 does not specifically disclose send the combined information.
Nammi ‘206 teaches obtain combined information of respective HARQ feedback information of the at least two sets of user data, the combined information comprising part or all of the HARQ feedback information of the at least two sets of user data (FIG. 8B, para 103-105 and 108; a HARQ process is shared by multiple data streams; if data blocks of all data streams are successfully received, a combined HARQ feedback is transmitted, where the combined HARQ feedback is a single ACK; if a data block of a data stream is not successfully received, a combined HARQ feedback is transmitted, where the combined HARQ feedback is a single NACK; thus, depending on whether data blocks of all data streams are successfully received or one is not successfully received, the combined HARQ feedback comprises all of the HARQ feedback information of the data streams – i.e., an ACK, or the combined HARQ feedback comprises part of the HARQ feedback information of the data streams – i.e., a NACK); and
send the combined information (FIG. 8B, para 103-105 and 108; combined HARQ feedback is transmitted).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for transmitting feedback information between IOV devices of Zhao ‘561 and Takeda ‘004, to include Nammi ‘206’s HARQ process that is shared by multiple data streams. The motivation for doing so would have been to address a problem of feedback signaling that is undesirably high because different multiple-input multiple-output (MIMO) layers may be received at a wireless terminal during a same time/frequency resource element (TFRE) (Nammi ‘206, para 7-9).
Regarding claims 7 and 17, Zhao ‘561 in combination with Takeda ‘004 and Nammi ‘206 discloses all the limitations with respect to claims 6 and 16, respectively, as outlined above.
Further, Takeda ‘004 teaches wherein the processor is further configured to:
determine a resource location with a highest or lowest frequency from the second resource locations of the at least two sets of user data as the target resource location (FIGS. 1A-B, para 32-35; data is transmitted repetitively using multiple TRPs on PDSCHs for the multiple TRPs; repetitive PDSCH resources are identical in time domain and continuous in frequency domain, with one PDSCH resource having a resource location with a highest frequency; thus, a PDSCH resource is determined having a highest frequency from multiple PDSCH resources; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art);
or, determine a second resource location of user data with an initial time-frequency location having an earliest or latest time domain in the at least two sets of user data as the target resource location; or, determine a second resource location of user data with an initial time-frequency location having a highest or lowest frequency domain in the at least two sets of user data as the target resource location; or, determine a second resource location of user data with highest service priority in the at least two sets of user data as the target resource location; or, determine a second resource location of user data with a highest or lowest transmission physical layer parameter in the at least two sets of user data as the target resource location.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for transmitting feedback information between IOV devices of Zhao ‘561, Takeda ‘004, and Nammi ‘206, to further include Takeda ‘004’s data that is transmitted repetitively using multiple TRPs on PDSCHs for the multiple TRPs. The motivation for doing so would have been to control feedback of delivery acknowledgment information of a downlink shared channel, when repetitive transmission of the downlink shared channel is performed from different TRPs (Takeda ‘004, para 9-10).
Regarding claims 8 and 18, Zhao ‘561 in combination with Takeda ‘004 and Nammi ‘206 discloses all the limitations with respect to claims 6 and 16, respectively, as outlined above.
Further, Nammi ‘206 teaches wherein the processor is further configured to:
obtain HARQ feedback information of user data corresponding to the target resource location as the combined information;
or, combine the respective HARQ feedback information of the at least two sets of user data into the combined information (FIG. 8B, para 103-105 and 108; a HARQ process is shared by multiple data streams; if data blocks of all data streams are successfully received, a combined HARQ feedback is transmitted, where the combined HARQ feedback is a single ACK; if a data block of the data blocks in the data streams is not successfully received, a combined HARQ feedback is transmitted, where the combined HARQ feedback is a single NACK; thus, HARQ feedback information for the multiple data streams is combined, based on whether data blocks in the data streams are successfully received; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art);
or, combine the respective HARQ feedback information of the at least two sets of user data and a Non-Acknowledgement (NACK) corresponding to a same feedback resource location in time domain as the respective HARQ feedback information into the combined information in a frequency domain order, wherein the same feedback resource location in the time domain is other resource locations, which have an overlap with the respective second resource locations of the at least two sets of user data in the time domain, in the feedback resource pool.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for transmitting feedback information between IOV devices of Zhao ‘561, Takeda ‘004, and Nammi ‘206, to further include Nammi ‘206’s HARQ process that is shared by multiple data streams. The motivation for doing so would have been to address a problem of feedback signaling that is undesirably high because different multiple-input multiple-output (MIMO) layers may be received at a wireless terminal during a same time/frequency resource element (TFRE) (Nammi ‘206, para 7-9).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474